Title: James Madison to Edward Everett, 1 June 1828
From: Madison, James
To: Everett, Edward


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                June 1. 1828.
                            
                        
                        
                        I have recd. the Copy of your Speech on the 1st. of Feby. which led you into the subject of our Foreign
                            Intercourse.
                        It is justly observed that there are no subjects within the circle of our Federal transactions, on which the
                            Public Mind is more susceptible of erroneous impressions, than the arrangements & provisions for diplomatic
                            Missions. The explanatory views you have given of the policy & practice which have prevailed, can not fail to be
                            useful to those who wish to form a just estimate of them.
                        With my thanks, Sir, for your polite communication, I renew the expression of my great esteem &
                            friendly respects
                        
                        
                            
                                James Madison
                            
                        
                    